IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                               No. 81036-7-I

                       Respondent,                 DIVISION ONE
        v.
                                                   UNPUBLISHED OPINION
 STEVEN PAUL THORNTON,

                       Appellant.


       LEACH, J. — Steven Thornton appeals his convictions for possession of

stolen firearms, unlawful possession of firearms, and unlawful possession of a

stolen motor vehicle. We affirm his convictions but remand to strike the filing fee

and DNA collection fee.

                                    BACKGROUND

       Steven Thornton asked a friend, Steven Sands, to rent a storage unit for

Thornton’s use. Thornton accessed the unit 40 or 50 times between May 14, 2016,

and July 7, 2016. Thornton was the only person to store belongings in the unit.

       Detective Eric Barry of the Puyallup Police Department received information

from a confidential informant that Thornton had bragged about storing stolen dirt

bikes and guns in a particular storage unit. Thornton’s criminal history made it

illegal for him to possess guns.

       On July 7, 2016, Stor-Eze storage facility’s manager informed Barry that

Thornton was there. Barry and his partner, Detective Greg Massey, arrived and




  Citations and pincites are based on the Westlaw online version of the cited material.
No. 81036-7-I/ 2


conducted surveillance on Thornton’s unit for half an hour to 45 minutes. Barry

noticed Thornton working on motorcycles and going in and out of the storage unit.

       Officers then arrested Thornton based on an outstanding warrant. Shortly

after Massey advised Thornton of his constitutional rights, Barry questioned him.

Thornton stated the blue dirt bike belonged to him and that he was towing a second

dirt bike, which the officers later learned was stolen, on the trailer attached to his

pick-up truck for a friend. He denied knowing the dirt bike was stolen. He also

stated all of the items in the storage unit belonged to his cousin Calvin Larson. He

stated there were no firearms in the pick-up truck or the storage unit, but that

firearms had been in the storage unit in the past. He said he had been in the unit

numerous times and had stored his own items in the unit. Officers then took

Thornton to the Puyallup jail.

       Based on the information from the informant and Barry’s own observations,

Barry obtained a search warrant for the pick-up truck, trailer, and storage unit.

While Barry left the scene to obtain the search warrant, other officers remained on-

scene to keep the premises secure. During Barry’s return to the scene, the other

officers noticed two gun safes in the storage unit and reported this to Barry. He

then went to the Puyallup jail to obtain the gun safe combinations from Thornton.

Thornton first denied knowing the combinations but then called someone to get

them. During the “call,” Barry did not hear a voice on the other end of the line like

he is usually able to hear when he has allowed suspects to use his phone in the

past. After Thornton said, “What’s the combo to the safe,” he handed the phone

right back to Barry and told him the combination. The safes did not open with the




                                          2
No. 81036-7-I/ 3


combination that Thornton provided. Thornton then told Barry to “type it in and it

should beep twice, and then you can open it.” Officers eventually opened one safe

with a key found on a key ring in the ignition of the pick-up truck. They forced the

other safe open with a pry bar.

         Officers found a holstered .40 caliber pistol, with the grip protruding, and

ammunition in the pick-up truck underneath the seat. They also found 26 other

firearms inside the storage unit some of which were locked inside the two gun

safes. Seven of the firearms were stolen.

         The State charged Thornton with nine counts possession of a stolen

firearm, twenty-four counts of unlawful possession of a firearm, and one count of

unlawful possession of a stolen vehicle.

         Before trial, Thornton asked the court to suppress evidence seized claiming

insufficient probable cause supported the search warrant. The trial court denied

the request finding that any Aguilar-Spinelli defects in the affidavit were cured by

the officers’ own observations therefore the warrant was supported by probable

cause.

         The jury found Thornton guilty as charged.       The trial court sentenced

Thornton to 212 months in custody, and imposed a $100 DNA collection fee and

a $200 criminal filing fee. Thornton appeals.




                                           3
No. 81036-7-I/ 4


                                    ANALYSIS

       Thornton first claims the trial court should have suppressed all evidence

seized pursuant to a search warrant because no probable cause supported the

warrant’s authorization to search the storage unit.

       We review a trial court’s probable cause decision as a mixed question of

law and fact.1 We first review the findings of fact related to a suppression request

under the substantial evidence standard.2 Because Thornton challenges none of

the trial court’s findings of fact, we accept them as true on appeal.3 We then decide

if the facts support the legal conclusion - the existence of probable cause.4 “We

review conclusions of law pertaining to suppression of evidence de novo.” 5

       Probable cause exists if the evidence in support of the warrant sets forth

facts and circumstances sufficient to establish a reasonable inference that the

defendant is probably involved in criminal activity and that evidence of the crime

can be found at the place to be searched.6 Accordingly, “probable cause requires

a nexus between criminal activity and the item to be seized, and also a nexus

between the item to be seized and the place to be searched.”7




1 City of College Place v. Staudenmaier, 110 Wash. App. 841, 846, 43 P.3d 43
(2002) (citing State v. Vasquez, 109 Wash. App. 310, 34 P.3d 1255 (2001).
2 State v. Levy, 156 Wash. 2d 709, 733, 132 P.3d 1076 (2006) (citing State v.

Mendez, 137 Wash. 2d 208, 214, 970 P.2d 722 (1999).
3 State v. Benitez, 175 Wash. App. 116, 121-22, 302 P.3d 877 (2013) (citing State

v. Lorenz, 152 Wash. 2d 22, 30, 93 P.3d 133 (2004).
4 Staudenmaier, 110 Wash. App. at 846.
5 Levy, 156 Wash. 2d at 733 (citing Mendez, 137 Wash. 2d at 214).
6 State v. Cole, 128 Wash. 2d 262, 286, 906 P.2d 925 (1995); State v. Dalton, 73
Wash. App. 132, 136, 868 P.2d 873 (1994).
7 State v. Goble, 88 Wash. App. 503, 509, 945 P.2d 263 (1997) (citing Wayne R.

LaFave, Search and Seizure § 3.7(d), at 372 (3d ed.1996).


                                         4
No. 81036-7-I/ 5


Aguilar-Spinelli Requirements

       Thornton claims that the State did not prove the necessary Aguilar-Spinelli

requirements because the informant’s information was not established as reliable,

and without the informant’s information, the State failed to establish a nexus

between the items to be seized (firearms and stolen property) and the storage unit.

       We apply the test announced in Aguilar v. Texas8 and Spinelli v. United

States9 to determine if an informant’s tip can establish probable cause to arrest.10

This test requires the State must establish (1) the basis of the informant’s

information and (2) the informant’s credibility or the reliability of the informant’s

information.11 Courts label these two prongs the knowledge prong and the veracity

prong.12 Courts use the “veracity” prong to evaluate the informant’s “track record”

(i.e., has he provided accurate information to the police a number of times in the

past?).13 Courts use the “basis of knowledge” prong to evaluate the reliability of

the informant’s asserted knowledge.14

       Even if the informant’s information fails both prongs, an independent police

investigation corroborating the informant’s tip can sufficiently cure a deficiency.




8 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964).
9 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969).
10 State v. Gaddy, 152 Wash. 2d 64, 71, 93 P.3d 872 (2004). Although the United

States Supreme Court rejected the Aguilar-Spinelli test for the “totality-of-the-
circumstances” test in Illinois v. Gates, 462 U.S. 213, 230, 103 S. Ct. 2317, 76 L.
Ed. 2d 527 (1983), we still adhere to the Aguilar-Spinelli informant test. State v.
Jackson, 102 Wash. 2d 432, 443, 688 P.2d 136 (1984).
11 Gaddy, 152 Wash. 2d at 71-72 (citing State v. Cole, 128 Wash. 2d 262, 287, 906
P.2d 925 (1995)).
12 State v. Jackson, 102 Wash. 2d 432, 437, 688 P.2d 136 (1984).
13 Jackson, 102 Wash. 2d at 437.
14 Jackson, 102 Wash. 2d at 437.



                                         5
No. 81036-7-I/ 6


The independent police investigations should point to suspicious activity,

“‘probative indications of criminal activity along the lines suggested by the

informant.’ ”15

         Thornton claims the State failed to satisfy the Aguilar-Spinelli test because

the officer’s affidavit “did not contain sufficient information about the informant to

satisfy either the knowledge or reliability prong.”

         An informant told officers that Thornton rented a storage unit in another

person’s name. The informant directly observed numerous bikes, motorcycles,

and tools that Thornton told the informant were stolen, and observed firearms that

Thornton told the informant were stolen during burglaries.

         After the storage facility manager told Barry that Thornton arrived at the

storage facility on a motorcycle, accompanied by a pick-up truck towing a trailer

containing several dirt bikes, motorcycles, and a go-cart, Barry and Massey went

to the storage facility. They saw Thornton going in and out of the storage unit and

working on the dirt bikes and motorcycles. Because Thornton had an outstanding

warrant for his arrest, officers arrested him. Before Barry spoke with Thornton after

his arrest, Barry noticed a pistol in the pick-up visible from the outside. He also

saw dirt bikes parked inside the storage unit.

         After Barry read Thornton his Miranda rights, Thornton told him that he had

“seen” guns in the storage unit before. He also admitted that he had stored things

in the unit.




15   United States v. Canieso, 470 F.2d 1224, 1231 (2d Cir.1972).


                                           6
No. 81036-7-I/ 7


         Based on the fact that Thornton is a convicted felon, admitted there was at

least one more gun inside the storage unit, in addition to the gun Barry saw in the

truck, and because he was “on top of a stolen motorcycle,” officers requested the

search warrant.       The officers here made an independent investigation that

corroborated the information Barry received from the informant. This investigation

cured any deficiency in either prong of the Aguilar-Spinelli test.

Nexus

         Thornton next claims that without the informant’s statements, the search

warrant did not establish the necessary nexus between the items seized and the

storage unit. Because the officer’s independent investigation corroborated the

informant’s information, which created the basis for the search warrant, Thornton’s

nexus claim fails.

Scope of Warrant

         For the first time on appeal, Thornton claims the officers were not authorized

to search the gun safes because the search warrant was silent as to the safes.

         Generally, an appellate court will not review issues raised for the first time

on appeal. A recognized exception to this rule allows review if a party shows a

“manifest error affecting a constitutional right.”16 This exception to the general rule

exists because constitutional errors “often result in injustice to the accused and




16   RAP 2.5(a)(3).


                                           7
No. 81036-7-I/ 8


may adversely affect public perceptions of the fairness and integrity of judicial

proceedings.”17

       To establish manifest constitutional error, a criminal defendant must identify

a constitutional error and make a showing that the error likely prejudiced his rights

at trial.18 “It is this showing of actual prejudice that makes the error ‘manifest,’

allowing appellate review.”19 “If the facts necessary to adjudicate the claimed error

are not in the record on appeal, no actual prejudice is shown and the error is not

manifest.”20

       Because this court has already held that a premises search warrant to

search for firearms authorizes entry into a locked safe,21 Thornton fails to establish

that his claimed error is a manifest error.

Sufficiency of the Evidence

       Thornton next claims the State failed to present sufficient evidence to allow

a jury to find that he knew he possessed stolen firearms and a stolen motor vehicle.

       When a defendant in a criminal case challenges the sufficiency of the

evidence, an appellate court reviews the record for evidence in the light most




17 State v. McFarland, 127 Wash. 2d 322, 333, 899 P.2d 1251 (1995).
18 State v. Kirkman, 159 Wash. 2d 918, 926-27, 155 P.3d 125 (2007).
19 Kirkman, 159 Wash. 2d at 927 (citing McFarland, 127 Wash. 2d at 333).
20 McFarland, 127 Wash. 2d at 333.
21 State v. Witkowski, 3 Wash. App. 2d 318, 326-28, 415 P.3d 639 (2018).



                                          8
No. 81036-7-I/ 9


favorable to the State to determine whether any rational juror could find the

essential elements of the crime beyond a reasonable doubt.22

         The trial court instructed the jury that to convict Thornton of possessing a

stolen firearm, it had to find, beyond a reasonable doubt:

         (1) That on or about the 7th day of July, 2016 the defendant
         possessed or was in control of a stolen firearm;
         (2) That the defendant acted with knowledge that the firearm had
         been stolen;
         (3) That the defendant withheld or appropriated the firearm to the use
         of someone other than the true owner or person entitled thereto; and
         (4) That any of these acts occurred in the State of Washington.

         The trial court also instructed the jury that to convict Thornton of possessing

a stolen motor vehicle, it had to find, beyond a reasonable doubt:

                Possessing a stolen motor vehicle means knowingly to
         receive, retain, possess, conceal, or dispose of a stolen motor
         vehicle knowing that it has been stolen and to withhold or appropriate
         the same to the use of any person other than the true owner or
         person entitled thereto.

         The trial court instructed the jury that:

                 A person knows or acts knowingly or with knowledge with
         respect to a fact, circumstance, or result when he or she is aware of
         that fact, circumstance, or result. It is not necessary that the person
         know that the fact, circumstance, or result is defined by law as being
         unlawful or an element of a crime.
                 If a person has information that would lead a reasonable
         person in the same situation to believe that a fact exists, the jury is
         permitted but not required to find that he or she acted with knowledge
         of that fact.
                 When acting knowingly as to a particular fact is required to
         establish an element o f a crime, the element is also established if a
         person acts intentionally as to that fact.




22   State v. Salinas, 119 Wn.2d. 192, 201, 829 P.2d 1068 (1992).


                                             9
No. 81036-7-I/ 10



       Thornton asserts the State did not present sufficient evidence to show he

knew certain firearms and the motorcycle were stolen. Instead, “the State proved

nothing more than Thornton’s bare possession of the stolen guns” and a stolen

motor vehicle.

       The State responds that Thornton’s rental of the storage unit in someone

else’s name, and the denial of having guns in the unit, provides sufficient evidence

to support the convictions of possession of a stolen firearm and a stolen motor

vehicle.

       Thornton notes that these actions are just as consistent with the fact that,

as a convicted felon, it was illegal for Thornton to possess any guns at all as they

are with him knowing the guns were stolen. He further notes that except for

Thornton’s exculpatory testimony about the motorcycle, the record contains no

evidence for the manner in which Thornton gained possession of the stolen guns,

or stolen vehicle, or any characteristics about the guns. But, Thornton’s argument

only shows that the evidence presented by the State permits two competing

inferences. The jury could reasonably draw either one.

       So, viewing the evidence in the light most favorable to the State, a rational

trier of fact could find beyond a reasonable doubt that Thornton knew the firearms

and the motor vehicle were stolen.

Filing and DNA Fees

       Thornton asks this court to strike the DNA collection fee and the filing fee

from his judgment and sentence. He contends, and the State concedes, that State




                                        10
No. 81036-7-I/ 11


v. Ramirez23 requires this relief because the State previously collected his DNA

and because he is indigent. We accept the concession of error and remand to

the trial court for a ministerial order striking the DNA fee and the filling fee from the

judgment and sentence.24

Statement of Additional Grounds

          Thornton raises several issues in his pro se statement of additional grounds

under RAP 10.10. Thornton’s counsel addressed some of his assertions in his

opening brief,25 so we rely on the above analysis to resolve these claims.

          Thornton claims “running the motorcycle’s [v]in [n]umbers, exceeded the

scope of any protective sweep.” We are not aware of any authority prohibiting this

action.

          He also claims the officers used the outstanding warrant as a pretext to

establish probable cause to secure a warrant, and that “there has never been any

mention of the officer’s witnessing any criminal activity at the storage locker.” But,

Barry stated, based on a tip received from an informant, and the knowledge that

Thornton was a felon, the officers did not need to “witness” criminal activity per

say, they just needed to establish probable cause in order to establish Thornton




23 191 Wash. 2d 732, 746-50, 426 P.3d 714 (2018).
24 State v. Ramos, 171 Wash. 2d 46, 48, 246 P.3d 811 (2011) (noting “when a hearing
on remand involves only a ministerial correction and no exercise of discretion, the
defendant has no constitutional right to be present”).
25 He first claims Barry “relied on his source to establish that the locker may contain

stolen property,” but “an anonymous tip standing alone cannot give rise to probable
cause.” We addressed this claim above. He also claims there was insufficient
evidence proving his conviction to the possession of stolen firearms. Because we
reverse and remand on this issue, we need not again address it here.


                                           11
No. 81036-7-I/ 12


was committing a crime.26 He claims that “[h]ad the detective witness[ed] any

criminal activity during his surveillance, he had ample opportunity to bring this

evidence to a [j]udge to ensure probable cause existed.”

       But, officers do not need to witness criminal activity in order to establish

probable cause as Thornton suggests. Officers merely need an affidavit in support

of the warrant that sets forth facts and circumstances sufficient to establish a

reasonable inference that the defendant is probably involved in criminal activity

and that evidence of the crime can be found at the place to be searched.27 And

here, the officers did with the informant’s information confirmed by their own

observations.28

       Thornton also repeatedly assigns error to the officers’ “protective sweep”

with accompanying issues that stem from the sweep. But, the officers obtained a

warrant legally, so no “sweep” occurred.

       Finally, Thornton claims that he received ineffective assistance of counsel,

because at trial his attorney did not challenge a search warrant based upon “the

timeline of events with the CAD log, revealed that the detective had entered the

locker before the search warrant had been issued.”

       We review ineffective assistance of counsel claims de novo.29 To establish

this claim, Thornton must show (1) defense counsel’s conduct was deficient, i.e.,

that it fell below an objective standard of reasonableness and (2) that the deficient



26 Refer to probable cause discussion above.
27 Cole, 128 Wash. 2d at 286; State v. Dalton, 73 Wash. App. 132, 136, 868 P.2d 873
(1994).
28 Refer to probable cause discussion above.
29 In re Brett, 142 Wash. 2d 868, 873, 16 P.3d 601 (2001).



                                         12
No. 81036-7-I/ 13


performance prejudiced him or that there is a reasonable possibility that but for

counsel’s deficient performance, the outcome of his trial would have been

different.30 Our scrutiny of defense counsel’s performance is highly deferential,

and we employ a strong presumption of reasonableness.31 “To rebut this

presumption, the defendant bears the burden of establishing the absence of any

‘conceivable legitimate tactic explaining counsel's performance.’”32 Failure to

satisfy either prong of the test defeats an ineffective assistance of counsel claim.33

       Here, the record contains no evidence showing the officers searched any

areas listed in the search warrant before the judge signed it at 9:17. During trial,

Thornton’s attorney cross-examined Barry and obtained information that it took

Barry about one hour after the judge signed the warrant to return to the storage

unit facility where officers then began the search. The officers logged the first gun

which was found outside of the safe at 10:14 pm. Thornton fails to show that a

motion to suppress based on this information would likely have succeeded. This

argument fails.

                                   CONCLUSION

       We affirm in part and reverse and remand in part. First, because Barry’s

independent investigation corroborated the informant’s information, sufficient

information for probable cause supported the search warrant. Because the search



30 State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80 (2004) (citing State v.
Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816 (1987).
31 Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984); McFarland, 127 Wash. 2d at 335-36.
32 State v. Grier, 171 Wash. 2d 17, 42, 246 P.3d 1260

(2011) (quoting Reichenbach, 153 Wash. 2d at 130).
33 Strickland, 466 U.S. at 697.



                                         13
No. 81036-7-I/ 14


warrant specified a search for firearms, searching locked gun safes was within the

scope of the search warrant. So, we affirm his unlawful possession of firearm

convictions. Next, sufficient evidence supported his possession of stolen firearms,

and stolen motor vehicle convictions, because the State presented evidence

supporting the reasonable inference that Thornton had knowledge the firearms and

motor vehicle were stolen property. Finally, because the State concedes and law

requires it, we remand and instruct the court to strike the DNA collection fee and

filing fee.




WE CONCUR:




                                        14